Citation Nr: 9923497	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-46 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for PTSD in excess 
of 30 percent prior to November 7, 1996.

3.  Entitlement to an increased evaluation for right upper 
thigh shell fragment wound residuals including a retained 
metallic foreign body, currently evaluated as 30 percent 
disabling.

4.  Entitlement to service connection for a right hip 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1992 and January 1993 rating 
decisions of the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO).  The November 
1992 rating decision, in pertinent part, increased the 
disability evaluation for the veteran's service-connected 
PTSD from 10 to 30 percent.  The January 1993 rating decision 
denied service connection for a right hip disorder to include 
arthritis and an increased disability evaluation for the 
veteran's service-connected right upper thigh shell fragment 
wound residuals including a retained metallic foreign body.  
In December 1994, the veteran, his spouse, and his 
representative appeared before a hearing officer at the RO.  
In November 1996, the veteran and his representative appeared 
before a Member of the Board at a hearing at the RO.  

The Board REMANDED this case to the RO in April 1997 for 
further development.  
In a January 1998 rating decision, the RO increased the 
disability evaluation for the veteran's service-connected 
right upper thigh shell fragment wound residuals including 
retained metallic foreign body from 10 to 30 percent and 
increased the disability evaluation for the veteran's 
service-connected PTSD from 30 to 50 percent effective from 
November 7, 1996, the date of the change of regulations 
regarding mental disorders.  The case has been returned to 
the Board for adjudication.  As the RO granted an increased 
evaluation with an effective date later than the date of the 
claim, the Board has determined that staged ratings should be 
assigned.  Fenderson v. West,  12 Vet. App. 119 (1999).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right thigh shell fragment wound 
and PTSD disabilities to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Moreover, the Board notes that the veteran was granted a 
total rating based on individual unemployability by a 
November 1998 rating decision.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  Prior to November 6, 1996, the veteran's PTSD was and has 
been manifested by impaired concentration, decreased memory, 
depression, flashbacks, nightmares, increased anger and 
irritability, isolation, and a GAF score of 45.  

2.  The veteran's PTSD has been shown to be productive of 
total occupational and social impairment.

3.  The veteran's residuals of a gunshot wound to the right 
thigh have been shown to be manifested by deep penetrating 
wound with debridement to Muscle Groups XIV, XV, XVI and 
XVIII; well-healed surgical scar; loss of some tissue mass; 
fair strength, pain, and functional impairment of the right 
hip due to loss of muscle mass.

4.  Competent objective medical evidence showing a nexus 
between the veteran's right hip disorder to service is not of 
record.


CONCLUSIONS OF LAW

1.  The criteria for a total schedular evaluation for PTSD 
were met prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.132 and 
Diagnostic Codes 9411 (1998).

2.  The criteria for a 40 percent evaluation for residuals of 
a gunshot wound to the right thigh have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.10, 4.40, 
4.55, 4.56. 4.73 and Diagnostic Codes 5314, 5315, 5316, and 
5318 (1998).

3.  The veteran's claim of entitlement to service connection 
for a right hip disorder to include arthritis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Board finds that the veteran's claim for increased 
evaluation for depression is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991).  A claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
requested by the VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 1991), 
has been satisfied.

Service connection for PTSD was granted by the RO by means of 
a May 1986 rating decision following review of the relevant 
evidence, which included service medical records showing that 
the veteran incurred inservice combat injuries, a December 
1985 VA Medical Center (VAMC) hospitalization report, and the 
report of an April 1986 VA psychiatric examination finding 
several stressors from Vietnam service and diagnosing PTSD.  
The RO assigned a 10 percent rating for that disability. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for PTSD when there was 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions. 
Under the amended rating schedule, a 30 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal) due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In his April 1992 claim, the veteran contended that his PTSD 
is more severe than the rating that is currently in effect, 
and that increased compensation is warranted therefor. 

A January 1991 VA mental health record indicates that the 
veteran was seen complaining of difficulty sleeping and was 
unemployed.  On evaluation, the veteran was alert, oriented, 
and coherent.  The examiner noted that the veteran was 
remaining active but that he spent much of his time in 
solitary activities.  There was no indication of thought or 
mood disturbance.  At a May 1991 appointment, the veteran 
reported significant improvement in his mood and ability to 
sleep and that he was working.

At a June 1992 VA psychiatric evaluation, the veteran 
reported that he was last employed in December 1991.  The 
veteran complained of inability to sleep, nightmares of 
Vietnam, and depression.  The veteran reported that he tried 
to keep himself busy, but spend much of his time alone.  The 
veteran gave a history of two marriages, the most recent one 
from July 1986 through 1990, with a currently very strained 
relationship.  On evaluation, the veteran reported hearing 
voices of people he knew in Vietnam.  He was described as 
quite concrete in his attempts at proverb interpretation, his 
calculations were inaccurate, and serial sevens were done 
inaccurately.  The examiner noted that his fund of 
information seemed considerable constricted and although 
veteran has difficulty with visual contact, he reported 
listening to the radio.  The examiner determined that there 
was considerable depressive overlay as if it was emerging 
more prominently, and that while this was related to his eye 
disorder, the PTSD phenomena was compounded.  The examiner 
stated that he could not identify hallucinations, delusions, 
or illusion, and there was no destructive ideation directed 
at self, however, the veteran had considerable bitter 
feelings about his second former wife.  The diagnoses were 
moderately severe PTSD and dysthymia, secondary type, late 
onset, related to his physical status.

The RO, in a November 1992 rating decision, increased the 
veteran's evaluation for PTSD from 10 to 30 in accordance 
with the criteria in effect at the time.

In his December 1994 hearing before a hearing officer at the 
RO, the veteran testified that he works occasionally at a 
farm for a friend, but that he often did not work a full 
week.  He also stated that he had difficulty sleeping, 
flashbacks to Vietnam, nightmares about Vietnam, avoided 
Vietnamese people, and did not like to be around a crowd of 
people.  The veteran's wife also presented testimony on his 
behalf.  

At a November 1996 hearing before a Member of the Board at 
the RO, the veteran testified that he has flashbacks and 
nightmares, difficulty with his recent memory, and was not 
comfortable in crowds, even family reunions and dinners, as 
people's comments would make him angry.  The veteran reported 
that he was not currently working and that he last worked in 
a part-time capacity approximately 3 months ago on the farm 
of his friend.  The veteran also testified that he was unable 
to work due to his PTSD.  The veteran reported that he kept 
to himself and interacted with a few family members once a 
week.

VA social work records from September 1995 to February 1996 
indicated that the veteran dealt with his anger by walking 
away to be by himself, difficulty sleeping, poor short-term 
memory, broad affect, poor eye contact, and mildly depressed 
mood.  At an August 1996 VA social work appointment, the 
veteran reported that he had been very depressed with 
thoughts of suicide due to unemployment and inadequate 
finances.  He reported he was currently employed in a 
temporary job running a grain elevator.  His sleeping was 
better, and his mood and relationships improved.   

A May 1997 VA mental examination contained a review of the 
veteran's physical psychiatric history.  At the time of this 
examination, the veteran reported experiencing visual 
illusions of Vietnam, such as paths, places, incidents, and 
auditory hallucinations of male and female voices.  The 
veteran reported they occur when he is asleep and awake.  The 
veteran described have feelings of shame, failure, being at 
fault, loneliness, frustration, anger and hostility, and 
bitterness.  He admitted to previous feelings and intentions 
to harm self and others, but none at present time.  Testing 
indicated severe impairment of immediate recall memory, and 
his verbal and nonverbal memory were mildly to moderately 
impaired.  There was only slight impairment of long-term 
memory.  His judgment and insight were fair to good, but his 
proverb interpretation, social comprehension, and abstract 
logic were impaired.  The diagnosis was PTSD.

At a June 1997 VA psychiatric examination, the veteran 
reported that he had been divorced twice, most recently 4 
years ago.  He reported that he lived alone.  The veteran 
stated that he last worked in 1996, but that he missed 
several days because he was depressed and irritable, his boss 
got mad at him and he got in a fight and was fired.  The 
veteran stated that he has tried to work but that he has 
flashbacks and dreams of bad experiences in Vietnam and 
became upset if sees an oriental person.  He reported hearing 
sounds of Vietcong and of a lieutenant who was killed, and 
that he sees things that remind him of Vietnam.  According to 
the veteran he is withdrawn and avoids people, by going to 
woods with his dog.  He has difficulty sleeping, has no 
interest or energy, and was depressed.  He reported suicidal 
ideation a few months ago, but none recently.   The examiner 
noted that the veteran's activities were markedly impaired.  
The veteran described his difficulties as short attention 
span, hard to get along with, gets violent, wanted to be left 
alone, and felt as though the world was crushing in on him.  
On evaluation, he was oriented to time, place, and person, 
and appeared cooperative and honest.  The examiner noted that 
he had trouble with his memory and had difficulty answering 
simple questions.  His affect was apathetic, mood was 
depressed, and he was rather easily irritated.  He reported 
that he sees and hears things all the time and has daily 
flashbacks to Vietnam.  The diagnosis was chronic severe 
PTSD.  The examiner noted that the veteran's current Global 
Assessment of Functioning (GAF) score was 45, in that he was 
considered to have serious impairment in social and 
occupational functioning, had no friends, was unable to 
retain employment, had flashbacks, and became violent at 
times.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet.App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The evidence consists of VA examination and clinic records as 
well as written statements and testimony of the veteran and 
his former spouse.  The evidence indicates that the veteran's 
PTSD has clearly been manifested by his inability to 
establish and maintain effective or favorable relationships 
and that his psychoneurotic symptoms, including difficulty 
sleeping, flashbacks and nightmares of Vietnam, and 
difficulty maintaining social functioning, are totally 
incapacitating since 1992.  Although the veteran has reported 
intermittent employment since 1992, it does not appear that 
the veteran has held a full-time permanent position for any 
length of time during this time.  The veteran attributed his 
failed marriages to his PTSD.  During the appeal period there 
has been evidence of suicidal ideation.  In 1992, he was 
concrete with an inability to perform calculations and serial 
sevens.  His fund of information was constricted.  Subsequent 
evidence reflected impaired sleep, poor eye contact and poor 
short term memory.  In 1997, there was severe impairment of 
recall memory and history of intention of harm to self and 
others.  In June 1997, the examiner established that the 
veteran was unable to retain employment and had a GAF of 45.  
Therefore, given all the evidence, the Board concludes that 
that the evidence of record supports the grant of a total 
schedular (100 percent) evaluation for the veteran's PTSD, 
effective April 10, 1992, the date of the veteran's claim for 
increase.  The Board is not convinced that there has been a 
significant change in the veteran's disability during the 
appeal period and we do not accept that the change in 
regulations was a liberalizing VA issue.

II.  Right thigh

Service medical records show that the veteran was treated for 
a gunshot wound of the right upper thigh as a result of 
hostile action in Vietnam.  The wound was debrided.  The RO, 
in an April 1985 rating decision, granted service connection 
for a gunshot wound of the right upper thigh and assigned a 
noncompensable evaluation under Diagnostic Code 5315.

During a VAMC hospitalization in December 1985, an orthopedic 
consultation described a horizontal surgical scar 4-cm distal 
to the anterior-superior iliac spine.  X-ray evidence 
revealed a piece of metal to be proximal to the right femur 
and was extra-articular and inferior to the iliac crest.  His 
gait was normal, strength in both legs was normal, and there 
was normal sensation in both legs.  Some tenderness over the 
surgical wound with some bunching to the muscle fibers distal 
to this wound.  The assessment was muscular pain at the old 
wound site.  The RO, in a February 1986 rating decision, 
recharacterized the veteran's service-connected thigh wound 
as a shell fragment wound with a retained metallic object and 
increased the evaluation from noncompensable to 10 percent 
under Diagnostic Code 5316. 

At a February 1988 VA orthopedic evaluation, the veteran 
reported that he was wounded in the right upper lateral 
aspect of his thigh during service.  The veteran complained 
of deep aching in the anterior right hip region especially 
after prolonged walking or sitting.  On evaluation, a 5 3/4 
inch transverse well-healed scar in the upper anterior thigh 
region just below the anterior superior iliac spine was 
noted.  The veteran described tenderness over the scar which 
is above the trochanter and over the trochanter and down the 
lateral thigh for a short distance.  Gait was steady without 
limping and there was no pain reported.  Tiptoe walking 
resulting in tightening of the scar uncomfortably on the 
right and squat and recover caused pulling discomfort in the 
right area of the scar.  The examiner noted that the veteran 
kept his major weight on the left leg and that there was some 
right gluteal sagging, but on gluteal tightening, there was 
equal tensing of the gluteal muscles.  There was 1/4 inch less 
in circumference on the right thigh than the left and the 
right leg was 1/4 inch shorter than the left.  There was no 
focal weakness throughout the right lower extremity.  There 
was full range of motion of the right hip but on full flexion 
or extension, there is pain in the anterior scar area.  
Contemporaneous x-rays of the right hip revealed low grade 
degenerative changes about the right hip with no abnormality 
bony pelvis or sacroiliac joint and not evidence of foreign 
body in tissue of right hip.  The impression was healed 
remote shell fragment wound of the right upper thigh, 
nonlimiting to range of motion, but pain on extremes of some 
motion.  The RO, in March 1988 rating action, continued the 
10 percent evaluation for the shell fragment wounds of the 
right thigh.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
disability evaluation is warranted for moderate injury to 
Muscle Group XIV (the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; and (6) tensor vaginae 
femoris).  A 30 percent evaluation requires moderately severe 
injury.  A 40 percent valuation requires severe injury.  38 
C.F.R. Part 4, Diagnostic Code 5314 (1998).  A 10 percent 
disability evaluation is warranted for moderate injury to 
Muscle Group XVI (the pelvic girdle group 1: (1) Psoas; (2) 
iliacus; (3) pectineus).  A 30 percent evaluation requires 
moderately severe injury.  A 40 percent valuation requires 
severe injury.  38 C.F.R. Part 4, Diagnostic Code 5316 
(1998).  A 10 percent disability evaluation is warranted for 
moderate injury to Muscle Group XV (the mesial thigh group: 
(1) Adductor longus; (2) adductor brevis; (3) adductor 
magnus; (4) gracilis).  A 20 percent evaluation requires 
moderately severe injury.  A 30 percent valuation requires 
severe injury.  38 C.F.R. Part 4, Diagnostic Code 5315 
(1998).  A 10 percent disability evaluation is warranted for 
moderate injury to Muscle Group XVIII (pelvic girdle group 3: 
(1) Pyriforms; (2) gemellus (superior or inferior); (3) 
obturator (external or internal); (4) quadratus femoris).  A 
20 percent evaluation requires moderately severe injury.  A 
30 percent valuation requires severe injury.  38 C.F.R. Part 
4, Diagnostic Code 5318 (1998).   A 10 percent disability 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998).  Scars may be evaluated 
on the basis of any associated limitation of function of the 
body part which they affect.  38 C.F.R. Part 4, Diagnostic 
Code 7805 (1998).  

The provisions of 38 C.F.R. § 4.56(d) (1998) offer guidance 
for evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. § 
4.56(d) (1998) recodified the provisions of 38 C.F.R. § 
4.56(a)-(d) (1996) in effect prior to July 3, 1997 without 
substantive change.  The regulation directs, in pertinent 
part, that:

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:
***
(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles-(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

During a November 1992 VA examination, the examiner noted a 
15-cm scar just below the ischial spine on the right going 
medially.  The examiner noted that the only muscle group 
involved was the right XVI group, the anterior group and that 
the only muscle penetrated was the iliacus.  On tissue loss 
comparison, the examiner noted that they were equal 
bilaterally and any muscle loss has been regenerated.  The 
scar was not sensitive or tender, there were no adhesions, no 
damage to the tendons, joints, bones, or nerves.  Strength 
was normal and there was no evidence of pain.  The diagnosis 
was no loss of muscle from prior shrapnel injury.  

At his November 1996 hearing, the veteran testified that he 
was shot in the right upper thigh in Vietnam and that some of 
the muscle was removed.  The veteran stated that there is 
dent in his upper thigh due to missing muscle.  The veteran 
reported that he walked with a limp and that his right leg is 
weaker than the left.  
According to the veteran, he had surgery after service to 
remove metal from his thigh.  However, the record does not 
contain any other medical records indicating right hip or 
upper right thigh surgery subsequent to service.
  
At a May 1997 VA examination, the examiner noted that the 
veteran gave a history of shrapnel wound to the right hip 
area, but slightly superior to the hip.  The veteran 
complained of increasing hip pian.  A 14-cm scar superior to 
the right hip was noted.  On evaluation, the examiner 
determined that there was loss of some tissue mass of muscle 
groups XIV, XV, XVI, XVIII, but there was not marked muscle 
loss.  The examiner noted that all of the above muscles were 
penetrated and that there was probably damage to the tendons.  
Strength was described as fair and there was evidence of 
pain.  The examiner reported that the scar was not sensitive 
and there were no adhesions.  The diagnosis was impairment of 
muscle groups XIV, XV, XVI, and XVIII with pain.

The RO, in a January 1998 rating decision, increased the 
veteran's evaluation for shell fragment wounds of the upper 
thigh including retained metallic foreign body from 10 to 30 
percent under Diagnostic Codes 5316 and 5314.

The regulations affecting muscle injuries were revised in 
July 3, 1997.  Prior to this date, 38 C.F.R. § 4.55 stated 
that muscle injuries in the same anatomical region will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the aggregate 
impairment of function of the extremity.  38 C.F.R. §  
4.55(a) (1996).  

Subsequent to July 3, 1997, 38 C.F.R. § 4.55 (1998) states:

(d) The combined elevation of muscle 
groups acting upon a singe unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint 
. . . .

(e) For compensable muscle group 
injuries which are in the same 
anatomical region but do not act on the 
same joint, the evaluation for the most 
severely injured muscle group will be 
increased by one level and used as the 
combined evaluation for the affected 
muscle groups.

In the instant case, the impaired muscles of muscle groups 
XIV, XV, XVI, and XVIII have been determined to affect both 
the hip joint and the knee joint.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5314, 5315, 5316, and 5318 (1998).    

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal as 
well as the medical documentation.  The veteran's service 
medical records show that he received a fragment wound to the 
right thigh, which was debrided.  The veteran's right thigh 
wound residuals encompass a deep penetrating wound with 
involvement of Muscle Groups XIV, XV, XVI and XVIII; well-
healed surgical scar; loss of some tissue mass; fair strength 
and pain, and right hip impairment due to the traumatic loss 
of musculature that provides range of motion to the hip.  

The veteran advances that his right thigh wound residuals are 
productive of significant physical impairment which restricts 
his ability to walk.  He is competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, 
medical evidence of record during the appeal period indicate 
that tests of endurance demonstrate positive evidence of 
impairment, that the veteran relies on a cane as well as 
limitation of motion of the right hip, thus providing 
objective evidence of weakness.  Accordingly, the Board finds 
that the veteran's current right thigh disability picture is 
indicative of moderately severe injury.  It has been 
determined that there were multiple muscle groups involved in 
the veteran's right thigh injury, which are in the same 
anatomical region but do not act on the same joint.  Thus, 
under the criteria governing rating muscle injuries, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  Here, increasing the 
evaluation by one level will result in a determination of 
severe, and warrant a 40 percent disability evaluation under 
either Diagnostic Code 5314 or 5316.  Accordingly, the Board 
concludes that the veteran is entitled to a 40 percent 
disability evaluation for residuals of the right thigh wound.  

III.  Right hip

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service medical records reveal that the veteran received 
treatment for a gunshot wound to the right upper thigh as 
well as a fragment wound of the abdominal wall with no nerve 
or artery involvement during service.  During recuperation 
from his fragment wounds of the abdominal wall, the veteran 
also complained of right hip pain.  A x-ray of the hip was 
negative.  At his discharge examination in June 1968, there 
were no complaints, treatment or diagnosis of a right hip 
disorder, and the evaluation of the musculoskeletal system 
was normal.

A December 1985 VAMC discharge summary revealed that the 
veteran reported being hit in the right hip with shrapnel 
during service.  On orthopedic consult described a surgical 
scar horizontally about 4 cm distal to the anterior-superior 
iliac spine.  A x-ray study revealed a piece of metal to be 
proximal to the right femur and was extra-articular and 
inferior to the iliac crest.  The assessment was muscular 
pain at the old wound site.  There was no diagnosis relating 
to the right hip.  A December 1985 VA medical record notation 
indicates that the veteran was seen complaining of right hip 
pain with heavy work.  The veteran gave a history of shrapnel 
wound to the right hip during service.  A x-ray evaluation of 
the right hip revealed no fracture, other bone or joint 
abnormality.

At a February 1988 VA orthopedic evaluation, the veteran 
reported that he was wounded in the right upper lateral 
aspect of his thigh during service.  The veteran complained 
of deep aching in the anterior right hip region especially 
after prolonged walking or sitting.  On evaluation, a 5 3/4 
inch transverse well healed scar in the upper anterior thigh 
region just below the anterior superior iliac spine was 
noted.  There was full range of motion of the right hip but 
on full flexion or extension, there is pain in the anterior 
scar area.  Contemporaneous x-rays of the right hip reveal 
low grade degenerative change about the right hip with no 
abnormality bony pelvis or sacroiliac joint and not evidence 
of foreign body in tissue of right hip.  The impression was 
healed remote shell fragment wound of the right upper thigh, 
nonlimiting to range of motion, but pain on extremes of some 
motion.  The diagnosis was low grade degenerative changes 
both hips, with no metal retention seen.

During a November 1992 VA examination, the veteran complained 
of pain in his right hip when rising after prolonged walking 
and sitting as result of a shrapnel wound above the right 
hip.  On evaluation of the hips, the range of motion of the 
hip was abduction to 45 degrees and flexion to 120 degrees 
with normal rotation in the acetabulum.  X-ray evaluation of 
the right hip was entirely normal without arthritis and no 
evidence of any foreign body.  The diagnosis was normal right 
hip without evidence of foreign body.

At a May 1997 VA examination, the veteran reported getting 
hit by shrapnel in his right hip area while in Vietnam.  The 
veteran complained of increasing pain in the right hip.  The 
veteran relied on a cane for support and walking.  On range 
of motion, the examiner noted that the right hip rotated in a 
very limited way in the acetabulum.  The ranges of motion 
were flexion to 90 degrees, extension to 15 degrees, 
adduction to 20 degrees, abduction to 30 degrees, external 
rotation to 40 degrees, and internal rotation to 30 degrees, 
all with obvious pain.  X-ray evaluation of the right hip was 
normal.  The diagnosis was normal right hip.  The examiner 
specifically noted that the loss of range of motion and pain 
is due to the traumatic loss of musculature that gives range 
of motion.  

The veteran has advanced that the right hip disorder resulted 
from shell fragment wounds to the hip during service in 
Vietnam.  The Board has carefully considered the veteran's 
statements with respect to his claim; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
etiology or diagnosis cannot constitute evidence to render a 
claim well grounded under section 5107(a); if no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 
(1992).  

According to the veteran, he had surgery after service to 
remove metal from his right hip.  Records of such surgery are 
not present in the claims folder.  The Board notes that the 
RO obtained treatment records from the VA facilities at which 
the veteran reported receiving treatment.  Although the 
veteran complained of right hip pain during service, the 
record does not show objective medical evidence of a right 
hip disorder with arthritis that is due to service or a 
service-connected disability.  While the veteran has 
complained of right hip pain, this has been attributed to the 
muscle damage of the right thigh.  The Board notes that 
veteran is already service connected for this loss of muscle 
under Diagnostic Codes 5316-5314.  Moreover, while a February 
1988 x-ray evaluation indicated that there was low grade 
degenerative changes in the right hip, x-ray evaluations from 
December 1985, November 1992 and May 1997 were normal, 
indicating no findings of arthritis.  Thus, the Board 
concludes that the preponderance of the evidence is against a 
finding of arthritis of the right hip.  Regardless, no 
competent evidence has been presented that relates the remote 
onset of arthritis to service or a service-connected 
disability.  Accordingly, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991). 

The Board observes that the veteran's DD214 confirms that he 
served in combat.  Therefore, the Board has considered the 
potential application of 38 U.S.C.A. § 1154(b) (West 1991).  
However, upon review of the evidence, the Board finds that 
this claim is not well grounded.  The Court has not held that 
invocation of section 1154(b) automatically results in an 
award of service connection.  The Court has determined that 
section 1154(b) of title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of Federal Regulations do 
not absolve a claimant from submitting a well grounded claim 
for service connection.  See Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Although section 1154(b) relaxes the 
evidentiary requirement as to the evidence needed to render a 
claim well-grounded, that section deals only with the 
occurrence of an event, i.e., "whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  Caluza, 7 Vet. 
App. at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (layperson's account of what physician told him did 
not constitute "medical" evidence in context of 
determination of well groundedness because "medical" nature 
of such evidence was too attenuated and unreliable).  
Beausoleil v. Brown, 8 Vet. App 459, 464 (1996).  The Board 
accepts that there was a trauma during service.  The evidence 
is satisfactory.  However, the veteran is not competent to 
establish that the trauma resulted in arthritis, is not 
competent to establish that he does, in fact, have arthritis 
and is not competent to establish that arthritis, if present, 
is due to the inservice injury (either immediately appearing 
or remotely appearing).  

The Board again notes that if the issue were addressed on the 
merits, we would find that the preponderance of the evidence 
establishes that he does not have arthritis.

The Board acknowledges that it has decided the issues of the 
current appeal on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decisions herein.  The veteran's claims were denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that with respect to some of the 
issues, the veteran did not meet the initial threshold 
evidentiary requirements for well grounded claims.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

A total evaluation for PTSD prior to November 1996 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  A 40 percent evaluation 
for residuals of right thigh gunshot wound is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  Service connection for a right 
hip disorder to include arthritis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

